        Case 2:18-cv-00284-CMR Document 221 Filed 04/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                       Case No: 16-MD-2724
PRICING ANTITRUST LITIGATION                         MDL No. 2724

                                                     Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                     HON. CYNTHIA M. RUFE
The Kroger Co., et al v. Actavis Holdco U.S.,
Inc., et al



                    KROGER DIRECT ACTION PLAINTIFFS’
                  MOTION FOR LEAVE TO FILE RESPONSE TO
              DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY


       The Kroger DAPs respectfully request leave of Court to file the proposed response to

Defendants’ notice of supplemental authority, ECF No. 219 (appending In re Nat'l Prescription

Opiate Litig., --- F.3d ---, 2020 WL 1875174 (6th Cir. Apr. 15, 2020)). For the reasons explained

in the proposed response – attached as Exhibit 1 – Opiate is plainly distinguishable from the facts

here and thus not supportive of Defendants’ Opposition to the Kroger DAPs’ Motion to Amend.

If anything, the decision supports the Kroger’s DAPs’ Motion, which is fully briefed.
           Case 2:18-cv-00284-CMR Document 221 Filed 04/27/20 Page 2 of 2




Dated: April 27, 2020                        Respectfully submitted,



                                             By: /s/ William J. Blechman
                                                  Richard Alan Arnold, Esquire
                                                  William J. Blechman, Esquire
                                                  Scott E. Perwin, Esquire
                                                  Anna T. Neill, Esquire
                                                  Samuel J. Randall, Esquire
                                                  Brandon S. Floch, Esquire
                                                  Joshua B. Gray, Esquire
                                                  KENNY NACHWALTER, P.A.
                                                  1441 Brickell Avenue
                                                  Suite 1100
                                                  Miami, Florida 33131
                                                  Tel: (305) 373-1000
                                                  Fax: (305) 372-1861
                                                  E-mail: rarnold@knpa.com
                                                           wblechman@knpa.com
                                                           sperwin@knpa.com
                                                           aneill@knpa.com
                                                           srandall@knpa.com
                                                           bfloch@knpa.com
                                                           jgray@knpa.com

                                                 Counsel for the Kroger Direct Action
                                                 Plaintiffs




619270.1




                                         2
